FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
HF
LOGISTICS-SKX, LLC

This FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HF LOGISTICS-SKX, LLC (this “Amendment”) is made and entered into as of
August 11, 2015 (the "Effective Date”), by and among HF LOGISTICS I, LLC, a
Delaware limited liability company (the “HF Member”), SKECHERS R.B., LLC, a
Delaware limited liability company (the "Skechers Member” and together with the
HF Member, each a “Member” and collectively the “Members”) and HF LOGISTICS-SKX,
LLC, a Delaware limited liability company (the “Company”).

RECITALS

WHEREAS, the Members entered into that certain Amended and Restated Limited
Liability Company Agreement of the Company dated April 12, 2010 but effective as
of January 30, 2010 (as amended from time to time prior to the Effective Date,
the “LLC Agreement”). Any capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the LLC Agreement.

WHEREAS, the T1 Subsidiary is party to that certain Construction Loan Agreement
dated April 30, 2010 by and among the T1 Subsidiary, Bank of America, N.A., as
administrative agent, and the lenders party thereto from time to time (as
amended prior to the date hereof, the “Original Loan Agreement”). As of the date
hereof, the unpaid principal amount of the loan outstanding under the Original
Loan Agreement is Seventy-Seven Million Three Hundred Twelve Thousand Dollars
($77,312,000).

WHEREAS, in connection with the refinancing of the Original Loan Agreement, the
HF Member has requested that the T1 Subsidiary borrow additional funds in order
to provide the proceeds necessary for the Company to distribute an amount equal
to the HF Distribution (defined below) to the HF Member.

WHEREAS, in connection with the refinancing of the Original Loan Agreement, the
Members have agreed that the T1 Subsidiary will be making a prepayment of fifty
percent (50%) of the outstanding principal balance due under the Original Loan
Agreement.

WHEREAS, in order to make the principal prepayment described above, the Skechers
Member will be making an additional capital contribution to the Company in the
amount of such prepayment (the "Skechers Prepayment Contribution”), and the
Company will contribute such amount to the T1 Subsidiary for the sole purpose of
making a prepayment of the outstanding principal balance due under the Original
Loan Agreement (provided that for convenience, but only to the extent a
prepayment of fifty percent (50%) of the outstanding principal balance due under
the Original Loan Agreement is concurrently made, the proceeds of the Skechers
Prepayment Contribution may be allocated between such prepayment and the HF
Distribution as determined by the Company).

WHEREAS, substantially concurrently herewith, the T1 Subsidiary is entering into
that certain Amended and Restated Loan Agreement by and among the Company, as
borrower, Bank of America, N.A., as administrative agent, and the lenders party
thereto from time to time (as amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time in accordance with the
provisions hereof, the “Loan Agreement”), pursuant to which the lenders under
the Loan Agreement are providing the T1 Subsidiary a term loan in the original
principal amount of Seventy Million Dollars ($70,000,000) (the “2015 Project
Loan”). The 2015 Project Loan is a Permanent Loan, as such term is defined in
the LLC Agreement.

WHEREAS, the proceeds of the 2015 Project Loan shall be used by the T1
Subsidiary and the Company, inter alia, to (i) refinance all amounts owed under
the Original Loan Agreement (after the principal prepayment described above),
(ii) pay certain closing costs associated with the 2015 Project Loan and
(iii) make a distribution to the HF Member in the amount of Thirty-One Million
Three Hundred Forty-Four Thousand Dollars ($31,344,000) less the amounts
described in clause (ii) (the “HF Distribution”). As used herein, the term “HF
Distribution Amount” means an amount equal to Thirty-One Million Three Hundred
Forty-Four Thousand Dollars ($31,344,000).

WHEREAS, the Members desire to amend the LLC Agreement as set forth herein to
reflect the foregoing and certain changes to the LLC Agreement necessitated by
the foregoing.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained in the LLC Agreement and in this Amendment,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Members hereby agree as follows:



I.   Amendment

1. Skechers Prepayment Contribution. On the Effective Date, the Skechers Member
shall make the Skechers Prepayment Contribution to the Company, which the
Company shall immediately contribute to the T1 Subsidiary, and the T1 Subsidiary
shall use all of such proceeds of the Skechers Prepayment Contribution to pay
down the principal balance under the Original Loan Agreement by a like amount
(provided that for convenience, but only to the extent a prepayment of fifty
percent (50%) of the outstanding principal balance due under the Original Loan
Agreement is concurrently made, the proceeds of the Skechers Prepayment
Contribution may be allocated between such prepayment and the HF Distribution as
determined by the Company). The HF Member hereby consents to and approves of the
Skechers Prepayment Contribution by the Skechers Member and agrees that (a) the
Skechers Prepayment Contribution shall be treated as a Capital Contribution
under the LLC Agreement and (b) the amount of the Unrecovered Contributions of
the Skechers Member shall be increased, as of the Effective Date, by the
Skechers Prepayment Contribution.

2. HF Distribution. On or promptly following the Effective Date, an amount equal
to the HF Distribution will be distributed from the T1 Subsidiary to the
Company, and the Company will make the HF Distribution to the HF Member. The
Skechers Member hereby consents to and approves of the HF Distribution, and the
Members agree that the amount of the Unrecovered Contributions of the HF Member
shall be decreased, as of the Effective Date, by the HF Distribution Amount.

3. Distributions and Capital Transactions.

(a) Section 5.2 of the LLC Agreement is hereby amended to read as follows:

“Section 5.2 Distributions. Except as provided in Section 5.2(b) and 5.2(c)
below, distributions of Available Cash shall be made to the Members in the
following order of priority set forth in Section 5.2(a):

(a) To the Members pari passu in proportion to their respective Distribution
Percentages.

(b) Notwithstanding the foregoing priority set forth in Section 5.2(a), the
following special distribution rules shall apply: If a Member fails to make an
Additional Capital Contribution under Section 4.1.2, and the Non-Defaulting
Member elects to make an Additional Capital Contribution under
Section 4.1.5(d)(i), then the amount of such Additional Capital Contribution
shall accrue a preferred return at the rate of 11% per annum, and the total
amount of such Additional Capital Contribution, plus such preferred return,
shall become a priority distribution to be made before any other distributions
to the Members under Section 5.2(a), or pursuant to Section 13.2.1(c), and
before any repayment of any loan payable to the Defaulting Member under
Article 6.

(c) Notwithstanding any provision to the contrary in this Agreement, before any
distribution of Available Cash under Article 5 (including any distribution or
special distribution under Sections 5.2(a) or 5.2(b)), any payments of other
loans due to any Member as described in Article 4 or Article 6 of the Agreement,
and any payments due to any Member under the buy-sell provisions in Article 8 of
the Agreement or in any liquidation or disposition of the Company or any of its
Subsidiaries or any of their respective assets or property is made, Skechers
shall be entitled to receive distributions in cash equal in amounts to the
principal, interest (with interest calculated at the “fixed rate” which would be
applicable after giving effect to any swap contract with respect to the 2015
Project Loan (as such term is defined in that certain First Amendment to Amended
and Restated Limited Liability Company Agreement of HF Logistics-SKX, LLC) or
any refinancing or replacement financing thereof), fees (including all swap
costs), costs and expenses paid by the T1 Subsidiary to the holders of the 2015
Project Loan or any refinancing or replacement financing thereof during the
month (including any payments on maturity) in which the distribution is made.
Distributions under this clause (c), other than distributions under this clause
(c) in an amount equal to the monthly principal payments made on the 2015
Project Loan, shall not reduce the Unrecovered Contributions of Skechers. The
Members further agree that, if the Skechers Member receives any distribution of
Available Cash from a refinancing of the 2015 Project Loan (or any replacement
financing) in excess of the distribution (if any) received by the HF Member from
such refinancing or replacement financing (such excess being referred to in this
clause (c) as the “Refinancing Excess Distribution”), the amount of the
distributions to be paid to the Skechers Member under this Section 5.2(c) shall
be reduced to the extent of the additional debt service resulting from such
Refinancing Excess Distribution.”

(b) Notwithstanding the provisions of Section 5.2(a)-(c) of the LLC Agreement or
any other provision to the contrary in the LLC Agreement, all Capital
Transaction Proceeds shall be paid to the Skechers Member until the Unrecovered
Contributions of both Members are equal, and any excess distributions shall be
made in accordance with the Members’ Distribution Percentages. As used herein,
the following terms have the meanings indicated:

"“Capital Transaction” means any of the following: (i) a sale, exchange,
transfer, assignment or other disposition of all or a portion of any Company
Asset (but not including sales in the ordinary course of business of inventory,
operating equipment or furniture, fixtures, and equipment); (ii) any financing
or refinancing of, or with respect to, any Company Asset except for equipment
leases or purchase money financing for movables; (iii) any condemnation or
transfer in lieu of condemnation of all or a portion of any Company Asset;
(iv) any collection in respect of property, hazard, or casualty insurance (but
not business interruption insurance) or any damage award; or (v) any other
transaction the proceeds of which, in accordance with generally accepted
accounting principles, are considered to be capital in nature.

“Capital Transaction Proceeds” means all cash received by the Company from a
Capital Transaction, less the sum of the following for which Capital Transaction
Proceeds are used by the Company, (i) all expenses paid or incurred in
connection with such Capital Transaction, (ii) amounts received from a Capital
Transaction applied to repayment of indebtedness (including the 2015 Project
Loan), and (iii) such additions to reserves for capital expenditures,
liabilities or obligations of the Company or other purposes as Skechers may
determine to be necessary. All amounts released from time to time from such
reserves other than for application to the purpose for which the reserve was
established shall be deemed to be Capital Transaction Proceeds.”

4. Further Actions with Respect to Loans.

(a) Notwithstanding any provision to the contrary in the LLC Agreement, but
subject to Section 7.1.4 of the LLC Agreement and except as provided in Section
4(b) of this Amendment, all actions, consents, approvals or decisions to be made
by the Company in connection with the Loans (including, without limitation, any
amendment of the 2015 Project Loan) or any other financing of the Project or the
pledge or encumbrance of Company Assets or assets of any Subsidiary shall only
be made with the consent of both Members, which consent will not be unreasonably
withheld. Inasmuch as it is the intent of the HF Member to refinance the 2015
Project Loan at maturity, the consent of the Skechers Member shall only be
required as to the terms and conditions of any such refinancing (including,
without limitation, the amount of such refinancing if the amount is in excess of
the principal then outstanding), and not as to whether the outstanding principal
amount of the 2015 Project Loan should be paid off, paid down or refinanced.
Without limiting the foregoing, the Members hereby agree that Section 7.1.1(c)
of the LLC Agreement is hereby amended to delete clause (ii) and clause (iii) of
Section 7.1.1(c).

(b) Notwithstanding any provision to the contrary in the LLC Agreement or
Section 4(a) of this Amendment, the Skechers Member may at any time, or from
time to time, cause the T1 Subsidiary to refinance the 2015 Project Loan or
increase the principal amount of the 2015 Project Loan for the purpose of
distributing sufficient funds to the Company so that the Company may provide a
distribution to the Skechers Member (or an affiliate of the Skechers Member) up
to an amount equal to the difference between the Skechers Members’ Unrecovered
Contribution and the HF Member’s Unrecovered Contribution at such time (the
“Unrecovered Contribution Difference”). The HF Member hereby consents to the
foregoing use of proceeds of such refinancing or increase, it being understood
and agreed that the HF Member shall not receive any proceeds of such refinancing
or increase until the Skechers Member has received the Unrecovered Contribution
Difference as described in the preceding sentence. To the extent that any such
refinancing or increase to the principal amount of the 2015 Project Loan results
in Capital Transaction Proceeds (as defined in this Amendment), such Capital
Transaction Proceeds shall be distributed in the manner set forth in Section
3(b) of this Amendment. The terms and loan documentation for such refinancing or
increase to the 2015 Project Loan shall be determined by the Skechers Member in
its sole and absolute discretion, without any required consent or approval by
the HF Member; provided, however, that if the interest rate applicable to such
refinancing or increase is less favorable to the Company than the terms of the
2015 Project Loan, arrangements shall be made (by a further amendment to the LLC
Agreement, or otherwise) such that the HF Member shall not, through July 31,
2022, be in a less favorable economic position than it was immediately prior to
such refinancing or increase.

(c) Notwithstanding any provision to the contrary in the LLC Agreement, if upon
any refinancing or extension of the 2015 Project Loan or any replacement or
refinancing thereof (other than a refinancing, extension or replacement
financing under Section 4(b) of this Amendment) (the "Subject Refinancing”) the
T1 Subsidiary is unable to obtain sufficient financing to cause a distribution
in the amount of the Unrecovered Contribution Difference to be made to the
Company (for further distribution to the Skechers Member), the HF Member hereby
agrees to immediately make a contribution to the Company (which amount shall be
immediately distributed to the Skechers Member) in the amount necessary so that,
after giving effect to such Subject Refinancing, the Unrecovered Contributions
of both Members are equal (the “HF Unrecovered Contribution Difference
Payment”). If the HF Member fails to make the HF Unrecovered Contribution
Difference Payment as set forth above, the Skechers Member shall have all rights
and remedies available under the LLC Agreement, including, without limitation,
Section 7 of this Amendment, and, in addition, the HF Member shall immediately
be deemed to have transferred and assigned all of its Company Interests to the
Skechers Member (for no additional consideration), the Skechers Member shall be
deemed to be the legal and beneficial owner of all such Company Interests and
the HF Member shall cease to be a Member of the Company and shall cease to have
any rights or claims under the LLC Agreement or with respect to the Company
Interests. Without limiting the automatic nature of the transfer of the Company
Interests set forth in the preceding sentence, the HF Member hereby agrees to
take any and all actions reasonably requested by the Skechers Member to evidence
such transfer of the Company Interests, and the HF Member hereby irrevocably
constitutes and appoints the Skechers Member and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the HF Member and
in the name of the HF Member or in its own name, for the purpose of taking any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Section
or Section 7 of this Amendment and to evidence such transfer of the Company
Interests by the HF Member to the Skechers Member in accordance with this
Section or Section 7 of this Amendment. The Members hereby agree that the HF
Member shall not be permitted to make demand for or request an Additional
Capital Contribution or an additional loan from Skechers for all or any part of
the HF Unrecovered Contribution Difference Payment (whether under Section 4.1.2
or Article 6 of the LLC Agreement or otherwise). THE HF MEMBER ACKNOWLEDGES AND
AGREES THAT IT FULLY UNDERSTANDS THAT ITS COMPANY INTERESTS AND ITS INTEREST IN
DISTRIBUTIONS AND CAPITAL MAY BE LOST FOR FAILING TO MAKE THE REQUIRED HF
UNRECOVERED CONTRIBUTION DIFFERENCE PAYMENT UNDER THIS SECTION 4(c). THE HF
MEMBER FURTHER AGREES THAT A BREACH OF ANY OF THE AGREEMENTS CONTAINED IN THIS
SECTION 4(c) WILL CAUSE IRREPARABLE INJURY TO THE SKECHERS MEMBER, THAT THE
SKECHERS MEMBER DOES NOT HAVE AN ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH
BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT AND AGREEMENT
CONTAINED IN THIS SECTION 4(c) SHALL BE SPECIFICALLY ENFORCEABLE AGAINST THE HF
MEMBER, AND THAT THE HF MEMBER HEREBY WAIVES AND AGREES NOT TO ASSERT ANY
DEFENSES TO THE EFFECT THAT SPECIFIC PERFORMANCE OF SUCH COVENANTS OR AGREEMENTS
IS NOT AVAILABLE AS A REMEDY.

(d) Notwithstanding any provision to the contrary in the LLC Agreement, at the
time the 2015 Project Loan or any replacement thereof is proposed to be
refinanced (in whole or in part), the maturity date thereof is proposed to be
extended, the principal amount thereof is proposed to be increased or the terms
and conditions thereof are proposed to be changed in any material respect,
Skechers shall be entitled to notice of any such proposal (which notice shall
set forth the terms and conditions thereof), and Skechers (or one of its
Affiliates) shall have the right to become the lender to the T1 Subsidiary on
the same terms and conditions so proposed, provided that Skechers gives the HF
Member notice of such election within five (5) Business Days after receipt of
such proposal.

5. Buy-Sell Provisions. The penultimate sentence of Section 8.3 of the LLC
Agreement is hereby amended to read as follows:

“Provided, however, that the Stated Amount may not be less than an amount which
would result in the distribution to the Selling Member of at least the Selling
Member’s Unrecovered Contribution (or, if the Selling Member is Skechers, the
Unrecovered Contribution Difference (as such term is defined in the First
Amendment to Amended and Restated Limited Liability Company Agreement of HF
Logistics-SKX, LLC, if greater), and the repayment of any loans owed by the
Company to the Selling Member as of the date of closing.”

6. Repayment of 2015 Project Loan. Notwithstanding any provision to the contrary
in the LLC Agreement or otherwise, the Members hereby agree that if the
obligations under the 2015 Project Loan or any replacement or refinancing
thereof (other than a refinancing requested pursuant to Section 4(b) of this
Amendment) (the “Subject Permanent Loan”) become due at maturity, by
acceleration, as a result of the occurrence of any prepayment event or for any
other reason whatsoever (including, without limitation, the inability for any
reason to refinance or replace the Subject Permanent Loan), the HF Member shall
be obligated to immediately contribute sufficient funds to the Company (which
the Company shall in turn contribute to the T1 Subsidiary) in order to cause the
repayment of any and all obligations (whether for principal, interest, fees,
costs, expenses or otherwise) due and payable under the Subject Permanent Loan
and the loan documentation therefor (the “HF Repayment Contribution”). If the HF
Member fails to make the HF Repayment Contribution as set forth above, the
Skechers Member shall have all rights and remedies available under the LLC
Agreement, including, without limitation, Section 7 of this Amendment, and, in
addition, the Skechers Member shall have the right to (but shall not be
obligated to) make a contribution to the Company or the T1 Subsidiary in the
amount of the HF Repayment Contribution in order to cause the repayment of any
and all obligations (whether for principal, interest, fees, costs, expenses or
otherwise) due and payable under the Subject Permanent Loan and the loan
documentation therefor (the “Skechers Payoff Contribution”). Notwithstanding any
provision to the contrary in the LLC Agreement or otherwise (including, without
limitation, Sections 4.1.4 and 17.14 of the LLC Agreement), if Skechers makes
the Skechers Payoff Contribution, the HF Member shall immediately be deemed to
have transferred and assigned all of its Company Interests to the Skechers
Member (for no additional consideration), the Skechers Member shall be deemed to
be the legal and beneficial owner of all such Company Interests and the HF
Member shall cease to be a Member of the Company and shall cease to have any
rights or claims under the LLC Agreement or with respect to the Company
Interests. Without limiting the automatic nature of the transfer of the Company
Interests set forth in the preceding sentence, the HF Member hereby agrees to
take any and all actions reasonably requested by the Skechers Member to evidence
such transfer of the Company Interests, and the HF Member hereby irrevocably
constitutes and appoints the Skechers Member and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the HF Member and
in the name of the HF Member or in its own name, for the purpose of taking any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Section
or Section 7 of this Amendment and to evidence such transfer of the Company
Interests by the HF Member to the Skechers Member in accordance with this
Section or Section 7 of this Amendment. The Members hereby agree that the HF
Member shall not be permitted to make demand for or request an Additional
Capital Contribution or an additional loan from Skechers for all or any part of
the HF Repayment Contribution (whether under Section 4.1.2 or Article 6 of the
LLC Agreement or otherwise). THE HF MEMBER ACKNOWLEDGES AND AGREES THAT IT FULLY
UNDERSTANDS THAT ITS COMPANY INTERESTS AND ITS INTEREST IN DISTRIBUTIONS AND
CAPITAL MAY BE LOST FOR FAILING TO MAKE THE REQUIRED HF PREPAYMENT CONTRIBUTIONS
UNDER THIS SECTION 6. THE HF MEMBER FURTHER AGREES THAT A BREACH OF ANY OF THE
AGREEMENTS CONTAINED IN THIS SECTION WILL CAUSE IRREPARABLE INJURY TO THE
SKECHERS MEMBER, THAT THE SKECHERS MEMBER DOES NOT HAVE AN ADEQUATE REMEDY AT
LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY
COVENANT AND AGREEMENT CONTAINED IN THIS SECTION SHALL BE SPECIFICALLY
ENFORCEABLE AGAINST THE HF MEMBER, AND THAT THE HF MEMBER HEREBY WAIVES AND
AGREES NOT TO ASSERT ANY DEFENSES TO THE EFFECT THAT SPECIFIC PERFORMANCE OF
SUCH COVENANTS OR AGREEMENTS IS NOT AVAILABLE AS A REMEDY.

7. Pledge of Company Interests by HF Member. To secure the prompt payment in
full in cash, and the prompt and full performance, of the obligations of the HF
Member under Section 4(c) and Section 6 of this Amendment, the HF Member hereby
pledges to the Skechers Member and grants to the Skechers Member a security
interest in and to all of the HF Member’s Company Interests whether now existing
or hereafter arising (the “Collateral”). The security interest and pledge
created hereby shall continue in effect so long as any obligation is owed to the
Skechers Member under Section 4(c) or Section 6 of this Amendment. The
agreements in this paragraph are a continuing and irrevocable agreement of the
HF Member. The Skechers Member may (and is hereby authorized to) file with any
filing office such financing statements, amendments, addenda, continuations,
terminations, assignments and other records (whether or not executed by HF
Member) as the Skechers Member may deem necessary in its sole discretion to
perfect and to maintain perfected its security interests in the Collateral. Such
documents may designate the Skechers Member as the secured party and the HF
Member as the debtor, identify the Skechers Member’s security interest in the
Collateral, and contain any other items required by law or deemed necessary by
the Skechers Member. Upon the occurrence of a breach by the HF Member of its
obligations under Section 4(c) or Section 6 of the Amendment (each a “HF
Default”), at the option of the Skechers Member, exercisable by giving written
notice to the HF Member of its election to exercise this option, all rights of
the HF Member to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise with respect to the Company Interests shall
cease, and all such rights shall thereupon become vested in the Skechers Member
who shall have the sole right to exercise such voting and other consensual
rights. Furthermore, upon the occurrence of an HF Default, the Skechers Member
may pursue any remedy available under the LLC Agreement or at law (including
under the provisions of the Uniform Commercial Code) or in equity to collect,
enforce or satisfy any of the obligations then owing under this Amendment,
whether by acceleration or otherwise, all of which remedies may be pursued by
the Skechers Member separately, successively or simultaneously, and at the sole
option of and in the sole discretion of the Skechers Member, including the
following specific remedies: (a) in accordance with applicable law, to foreclose
the liens and security interests relating to the Collateral by any available
judicial procedure or without judicial process, and to sell, assign or otherwise
dispose of the Collateral or any part thereof, either at public or private sale
or at any broker’s board or securities exchange, in whole or in parts (without
omitting the generality of the foregoing, the Collateral may be sold in its
entirety to one buyer or in parts to more than one buyer), for cash, on credit
or on future delivery, or otherwise, with or without representations or
warranties, and upon such terms as shall be acceptable to Skechers Member; and
(b) whether or not any of the Collateral has been effectively registered under
the Securities Act of 1933, as amended, or other applicable laws, the Skechers
Member may, in its sole and absolute discretion, sell all or any part of the
Collateral at private sale in such manner and under such circumstances as the
Skechers Member may deem necessary or advisable in order that the sale may be
lawfully conducted. Without limiting the foregoing, the Skechers Member may
(a) approach and negotiate with a limited number of potential purchasers, and
(b) restrict the prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or resale thereof. In the
event that any of the Collateral is sold at private sale, the HF Member agrees
that if the Collateral is sold for a price which the Skechers Member in good
faith believes to be reasonable, then (1) the sale shall be deemed to be
commercially reasonable in all respects, (2) the HF Member shall not be entitled
to a credit against the obligations owed in an amount in excess of the purchase
price, and (3) the Skechers Member shall not incur any liability or
responsibility to the HF Member in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale. The HF Member recognizes that a ready market may not exist for
Collateral which is not regularly traded on a recognized securities exchange or
in another recognized market, and that a sale by the Skechers Member of any such
Collateral for an amount substantially less than a pro rata share of the fair
market value of the issuer’s assets minus liabilities may be commercially
reasonable in view of the difficulties that may be encountered in attempting to
sell Collateral that is privately trade. The HF Member represents and covenants
that it has and at all times shall have good and marketable title to all
Collateral in which the HF Member is purporting to grant a security interest to
the Skechers Member, it has not transferred, pledged or assigned any of its
interests in the Collateral since the original date of the LLC Agreement, and
the Collateral shall not at any time be transferred or assigned to any Person
(other than the Skechers Member) or be subject to any lien or encumbrance (other
than in favor of the Skechers Member). The HF Member represents that it has the
right and power to pledge and grant to the Skechers Member a security interest
in the Collateral on the terms set forth in this Agreement.

8. Winding Up. Sections 13.2.1(b) and (c) of the LLC Agreement are hereby
amended to read as follows (and Sections 13.2.1(d) and (e) are hereby added as
follows):

(b) second, to Skechers, until the Unrecovered Contributions of the Members are
equal;

(c) third, to the payment and discharge of all of the Company’s Debt to the
Members, first with respect to any such Debt which has priority under any other
provision of this Agreement, and thereafter pro rata in accordance with amounts
owed to each such Member; and

(d) fourth, to the Members pari passu, in proportion to their respective
Unrecovered Contributions; and

(e) finally, the balance, if any, shall be distributed to the Members in the
order and priority set forth in Section 5.2.

9. Indemnity. The HF Member hereby indemnifies the Skechers Member and any
Indemnitee related to the Skechers Member for any and all losses, claims,
damages, liabilities, expenses (including legal fees and expenses), judgments,
fines, settlements, and other amounts incurred by the Skechers Member or such
Indemnitee arising from any and all claims, demands, actions, investigations,
audits, suits, proceedings, or civil, criminal, administrative or investigative
actions brought by any Person relating to the treatment of the transactions
described in this Amendment as a sale or recharaterization of the transactions
described in this Amendment as a sale.

10. Authorization to Execute the Guaranty Agreement. The Members hereby
expressly approve and authorize the execution by the T2 Subsidiary of a Guaranty
Agreement and an Environmental Indemnity Agreement in connection with the 2015
Project Loan.

11. Waiver of “Right to Match". The Skechers Member hereby waives its right to
become the Permanent Lender in lieu of the Company entering into the 2015
Project Loan on the date of this Agreement, as described in Section 6.2 of the
LLC Agreement. The foregoing waiver applies only to the 2015 Project Loan as the
same exists on the date hereof and not to any amendment or refinancing of the
2015 Project Loan or any other financing of the Project.

12. Miscellaneous.

(a) The LLC Agreement and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof, or
pursuant to the terms of the LLC Agreement as amended hereby, are hereby amended
so that any reference therein to the LLC Agreement shall mean a reference to the
LLC Agreement as amended by this Amendment.

(b) Except as set forth in this Amendment, the LLC Agreement shall remain in
full force and effect, and the Members ratify and confirm their agreements and
covenants contained therein.

(c) Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment, and this Amendment shall be construed as if such invalid or
unenforceable provision had never been contained herein, and the Members shall
amend this Amendment to the extent reasonably necessary to make such provision
valid and enforceable.

(d) The headings, captions, and arrangements used in this Amendment are for
convenience only and do not limit, amplify, or modify the terms of this
Amendment.

(e) All terms of this Amendment shall be binding upon, inure to the benefit of,
and be enforceable by the parties and their respective heirs, legal
representatives, successors, and assigns.

(f) Any capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the LLC Agreement.

(g) The parties hereby agree to execute such further documents and instruments,
and to take such further actions as may be necessary or appropriate, in order to
carry out this Amendment.

(h) This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which shall constitute one Amendment after
each party has signed such a counterpart. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally as effective
as delivery of an original of this Amendment. Any party delivering an executed
counterpart of this Amendment by facsimile or electronic mail also shall deliver
an original counterpart of this Amendment, but the failure to deliver an
original counterpart shall not affect the validity, enforceability and binding
effect of this Amendment.

(i) In the event of any conflict between the provisions of this Amendment and
the LLC Agreement, the provisions of this Amendment shall prevail and control.

(j) The Members acknowledge that this Amendment shall be governed by the laws of
Delaware, without reference to its principles of conflict of laws.

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the day and year first above written.

      MEMBERS:  
COMPANY:
HF LOGISTICS I, LLC,
a Delaware limited liability company
By: /s/ Iddo Benzeevi


--------------------------------------------------------------------------------


Name: Iddo Benzeevi
Title: President and Chief
Executive Officer  
HF LOGISTICS-SKX, LLC,
a Delaware limited liability company
By: HF LOGISTICS I, LLC,
a Delaware limited liability company
By: /s/ Iddo Benzeevi
—
Name: Iddo Benzeevi
Title: President and Chief Executive
Officer
SKECHERS R.B., LLC,
a Delaware limited liability company
By: Skechers U.S.A., Inc., a
Delaware corporation, its sole
member and manager
By: /s/ David Weinberg


--------------------------------------------------------------------------------


Name: David Weinberg


--------------------------------------------------------------------------------


Title: CFO and COO  
By: SKECHERS R.B., LLC,
a Delaware limited liability company
By: Skechers U.S.A., Inc., a Delaware corporation,
its sole member and manager
By: /s/ David Weinberg
—
Name: David Weinberg
—
Title: CFO and COO


   
 

